Citation Nr: 1427637	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1956 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The Veteran was afforded a May 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is located in Virtual VA.  

The issues of entitlement to service connection for loss of smell and a lung disability were granted in separate October 2012 rating decisions.  The Veteran has not appealed these decisions and therefore they are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was noted to have sinusitis in service, recurring for several years thereafter.  The symptoms described by the VA examiner matched those in service.  The Veteran provided a history of recurring sinusitis since service.  It is at least as likely as not caused by his service.  

2.  The Veteran's statements are the only evidence of an in-service or current right eye disability.  There is no diagnosis of a right eye disability.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the current sinus disability was as likely as not incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The Veteran's claimed right eye disability was neither incurred in nor aggravated by his service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 and May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination for his sinus disability in May 2012.  As there is no medical evidence of an in-service or current eye disability, there is no requirement for VA to afford the Veteran an eye examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, there is no additional evidence that need be obtained.  

Merits of the Claim

The Veteran claims entitlement to service connection for a sinus disability and a right eye disability.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is for the claim of sinusitis, but against the claim of a right eye disability.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Sinus Disability

Here, the Veteran claims service connection for a sinus disability.  His service treatment records show treatment for sinus disability during service in June 1957 and shortly after service in June and July 1959.  He also has a current disability of frontal sinusitis which recurs seasonally.  

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the symptoms currently were there same as those during service.  However, the examiner opined that the Veteran's current sinus disability was less likely than not related to service because of the 50 year gap between his current sinus symptoms starting in 2010 and those during and shortly after service.  
The examiner's findings and opinion are inconsistent.  The examiner noted the Veteran's in-service, post-service and current sinusitis with the same symptoms.  Despite this, the examiner declined to find a nexus, instead basing the negative opinion on the passage of time and lack of evidence.  For the above reasons, the Board finds the examination inadequate.  

The Veteran was seen by private clinicians who noted his sinus disability, but these clinicians did not give an opinion on its etiology.  

The Veteran stated in his May 2014 hearing that he easily gets sinus infections and they had been recurrent for many years after service, but did not seek treatment for them until the last five or six years.  The Veteran is competent to note his experiences and symptoms because they are something that he personally experienced.  There is also nothing to indicate the Veteran is not credible.  He has consistently reported his sinusitis history and there is no evidence which contradicts him.  Therefore, the Veteran's statements regarding his sinusitis are credible.  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Resolving reasonable doubt in the Veteran's favor, the Veteran's current sinusitis is at least as likely as not related to his sinusitis in service.  

Eye Disability

The Veteran claims service connection for a right eye disability.  In a statement received by VA June 2012, the Veteran described an incident where he was hospitalized because of a water accident.  He stated that he was connected to a machine that inserted a probe into each nostril, which resulted in his eyes closing for seven days.  In his May 2014 hearing, the Veteran stated that in this incident, his eyes had closed from swelling and that after a week his right eye vision decreased to 20/40.  The Veteran added that this was a one-time decrease in vision and it did not continue to deteriorate.  
The Veteran's service treatment records do not reflect these statements.  The swimming accident is not present in the records, and the only notation related to eye pain describes a pain over the right eye in June and July of 1959.  The Veteran's May 1959 separation examination notes that he has normal vision.  Because of the lack of corroboration, the Board can afford little credibility to the Veteran's statements regarding his claimed right eye disability.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran stated that his right eye waters and that he does not see well out of it, but the evidence shows he is not undergoing any treatment for it.  There is no medical evidence and no diagnosis of a current right eye disability.  Because the Board finds there is no diagnosis of an eye disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim of an eye disability, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Therefore, the Board cannot grant service connection for a claimed right eye disability.  


ORDER

Entitlement to service connection for a sinus disability is granted.  

Entitlement to service connection for a right eye disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


